Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendments filed 05/05/2022 have been entered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schutte (US-2015/0079886).
	Regarding claim 21 (New), Schutte (US-2015/0079886) discloses a method for manufacturing a polishing pad, comprising:
forming a polishing layer (“POLISH PAD”) having a top surface (Fig. 5), wherein the forming the polishing layer comprises defining a first row of cavities (bottom grooves 112) and a second row of cavities (middle grooves 112); and
bonding the polishing layer onto a support layer (“SUB PAD”) (Fig. 5), wherein the top surface of the polishing layer (“POLISH PAD”) faces away from the support layer (“SUB PAD”) after the bonding and the first row of cavities and the second row of cavities are buried beneath the top surface of the polishing layer (“POLISH PAD”) after the bonding (Fig. 5).
	Regarding claim 22 (New), Schutte discloses the method of claim 21, wherein the forming the polishing layer comprises defining a row of grooves (top grooves 112) (Fig. 5) in the top surface of the polishing layer (“POLISH PAD”) (Fig. 5).
	Regarding claim 23 (New), Schutte discloses the method of claim 22, wherein:
the second row of cavities (middle grooves 112) is between the first row of cavities (bottom grooves 112) and the row of grooves (top grooves 112), and
the second row of cavities (middle grooves 112) is offset from at least one of the first row of cavities (bottom grooves 112) or the row of grooves (top grooves 112) in a direction perpendicular to the top surface of the polishing layer (“POLISH PAD”) (Fig. 5).

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-11, is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art, such as Schutte (US-2016/0101501), which contains grooves on both the upper portion of the pad and the bottom portion of the pad, does not anticipate or render obvious “bonding the polishing layer onto a support layer defining a recess in such that the first cavity [of the polishing layer] overlies the recess [of the support layer]” and wherein “upon the polishing pad being attached to the platen, the platen is closer to the support layer than to the polishing layer” as now claimed.

Claim 12, and those depending therefrom including claims 13-15, 17, and 18, is allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art, such as Schutte (US-2016/0101501), which contains grooves on both the upper portion of the pad and the bottom portion of the pad, does not anticipate or render obvious “forming a second polishing layer over the polishing layer, wherein a second cavity is defined by the second polishing layer; and bonding the [first] polishing layer onto a support layer, wherein the top surface of the [first] polishing layer faces way from the support layer” and “forming the [first] polishing layer comprises defining a plurality of first cavities disposed between the top surface of the polishing layer and the bottom surface of the [first] polishing layer” now claimed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723